Citation Nr: 1225817	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO. 09-42 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel











INTRODUCTION

The Veteran had active service from May 2003 until May 2007. 

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, granted service connection for migraine headaches, with a noncompensable evaluation from May 6, 2007. 

This matter was previously before the Board in January 2012. The Board remanded the claim for additional development. After performing the requested development, the Appeals Management Center (AMC) granted a 30 percent disability rating, from May 6, 2007, in a May 2012 rating decision.

Although the AMC granted a 30 percent disability rating, the Veteran has not withdrawn her claim and is presumed to be seeking the maximum benefit allowed by law and regulation. AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issues of reopening claims for service connection for upper and lower back disorders and a claim for service connection for a left shoulder disorder have been raised by the record, in a February 2009 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than new VA medical records.




[Continued on the next page] 
FINDING OF FACT

The Veteran's migraine headaches are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for migraine headaches have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from disagreement with the initial evaluation following the grant of service connection for migraine headaches. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by her have been obtained. 38 U.S.C.A. § 5103A. VA has associated with the claims folder the service treatment records and reports of her post-service treatment, including the new VA medical records identified in the January 2012 Board remand. The Board also directed that she receive a new VA examination, which she received in February 2012. 

Applicable Law 
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). At the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Increased Rating Claim

The Veteran contends that her service-connected migraine headaches are more severe than indicated by her current 30 percent disability rating. 

Migraine headaches warrant a 30 percent rating if there are characteristic prostrating attacks occurring on an average of once per month over the last several months. A 50 percent rating is warranted if there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100. There is no higher schedular rating. 

The service treatment records generally document that the Veteran received treatment for headaches in service. In her January 2007 medical assessment, her examiner listed migraines as part of her medical history.

The Veteran's reports of the frequency of her migraine headaches have varied over the course of her appeal. In her March 2009 notice of disagreement, she reported having episodes of constant headaches daily and migraines at least once a month.  In a June 2009 statement, she reported daily headaches and sporadically having debilitating migraines that have caused her to either leave work or miss work. She also submitted a calendar, which was received in November 2009, that documented frequent headaches and migraines at least one to two times per month. In her October 2009 VA Form 9, she reported having headaches nearly every single day and migraines up to two times or more a month. 

The medical evidence of record also documents varying findings and reports regarding the frequency of the Veteran's migraine headaches. In a September 26, 2008 VA medical record addendum the examiner noted that the Veteran had migraines three times a week. In an October 30, 2008 letter, Dr. K.A.M. found the Veteran to have migraine headaches with aura one or two times per week. In a November 2008 magnetic resonance imaging (MRI) examination report, her private physician, Dr. J.B.C., found no acute intra-axial findings. A Keesler Air Force Base record from December 9, 2008 shows that the Veteran had received emergency treatment for a migraine headache. 

The Veteran received a VA head computed tomography (CT) examination in August 2009. The report for the CT showed that no acute intracranial process was found. In an August 17, 2009 VA medical record, the Veteran reported almost daily migraine headaches for the past four to five years

In a May 20, 2010 VA mental health outpatient note, the Veteran reported that her migraines had resolved completely since she started taking Clonazepam, and that her last migraine had been in November 2009. 

In her November 2010 VA examination, which did not include a claims file review, however, she reported daily headaches and migraines that occurred two times a month. She noted that she had two days of prescribed bedrest for headaches in the past 12 months. She also denied any impediment to activities of daily living and any effect on her usual occupation.

The November 2010 VA examiner diagnosed her with cephalgia (headaches), mixed type tension/migraine, with mild to moderate functional limitations. 

In 2011, her VA medical records generally documented continued migraine treatment. For example, on January 5, 2011 the Veteran reported to the VA emergency room with complaints of loss of vision to right eye, headaches, 
dizziness and fuzziness of right ear. She also reported that she had had four migraines since December 23, 2010 and has had headaches daily for the past few days. The VA medical provider diagnosed her with an ocular migraine, provided her medication and requested that she receive a neurology consultation.

On February 1, 2011, as documented in a VA medical record addendum by the Veteran's psychiatrist, the Veteran reported that she has been busy working full-time, her concurrent full-time school attendance and with taking care of her family. 

The Veteran received a VA neurology consultation in April 2011. The Veteran complained of daily headaches and migraines every Friday and Saturday with "hangovers " when she felt nauseated, dizzy and could not get out of bed. The examiner diagnosed her with migraines and cervical myofascial pain. The examiner found her to have complex psychosomatic issues interspersed with migraines. 

The Veteran received another VA examination in February 2012, which included a claims file review. The Veteran reported that she was unemployed at that time, but clarified that she had not been working since June 2011 because her contract with the Air Force Base had ended. She also noted that in the 12 month period when she had been working, she was off work five to six times due to her headaches. She further noted that when her headaches were not debilitating, she would lie down or rest about three to four times a week. The examiner also noted that the Veteran could perform activities of daily living and that she drives. The examiner found the headaches to less likely as not affect sedentary work. 

During the February 2012 VA examination, the Veteran reported that she has migraine type headaches four times a month, though prior to her starting her current medication it was five to six times a month.

The February 2012 VA examiner found that the Veteran had prostrating attacks more than once a month over the last several months, but did not have very frequent prostrating and prolonged attacks of migraine headaches pain. The examiner also noted that the Veteran had prostrating attacks of non-migraine headache pain more than once a month. The examiner, however, determined that her headaches did not impact her ability to work. 

The Board concludes that a rating in excess of 30 percent for migraine headaches is not warranted at any time during the period covered by this appeal. 

The Veteran is competent to report the nature, severity, and frequency of her observed headache symptoms. The Board concludes that her reports are credible because they are generally confirmed by the medical evidence of record. The Board notes that no pathology has been identified as a cause for the migraine headaches.  The Board concludes that the Veteran does experience frequent, prostrating, and occasionally prolonged migraine headaches. The Board also acknowledges that the Veteran experiences almost daily non-migraine headaches.  Additionally, the February 2010 VA examiner found that although the Veteran has migraines on average more than once a month, she does not have very frequent completely prostrating and prolonged attacks, such as would be consistent with a 50 percent disability rating.

Furthermore, her migraine headaches are not productive of severe economic inadaptability.  As noted by the Court of Appeals for Veterans Claims (Court), the term "economic inadaptability" is not defined in Diagnostic Code 8100 or elsewhere in statutes and regulations. The term, however, does not require that that a veteran must be unemployed or unemployable to meet the criteria. Pierce v. Principi, 18 Vet. App. 440, 446 (2004). In its analysis, the Court noted that the only other use of the term "inadaptability" in the regulations (now deleted) was in the context of "social inadaptability" which was defined as "abnormalities of conduct, judgment, and emotional reactions which affect economic adjustment; i.e. which produce impairment of working capacity." Id. In this case, the Veteran had been employed full-time, until the end of her contract with the Air Force, and had been attending school full-time.  She also cares for her family. She has not indicated that she has been unable to work due to her migraine headaches, though she has reported that she occasionally would miss a workday or would need to lie down or rest at work.  Additionally, she has repeatedly reported that her headaches generally do not interfere with her ability to perform activities of daily living. Indeed, in her November 2010 VA examination, she specifically denied any impediment to activities of daily living and any effect on her usual occupation. 

Furthermore, the VA examiners have repeatedly found her to be able to work. The November 2010 VA examiner found her to have only mild to moderate functional limitations.  The February 2012 VA examiner noted that the Veteran could perform activities of daily living and that she drives. That examiner found the headaches to less likely as not affect sedentary work and specifically found that her headaches did not impact her ability to work. In this case, notwithstanding the frequency and discomfort associated with the Veteran's headache attacks, the Board concludes that the Veteran's economic inadaptability is not severe, and thus does not warrant a disability rating in excess of 30 percent. 

Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

Here, the rating criteria are not inadequate. Higher ratings are available for the service-connected disability when it is more severe; however the Veteran simply does not meet those criteria. The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). The Veteran's claim for a disability rating in excess of 30 percent for her service-connected migraine headaches is denied. 


ORDER

A rating in excess of 30 percent for migraine headaches is denied.


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


